Exhibit Form 8-K aVinci Media Corporation File No. 000-17288 EMPLOYMENT AGREEMENT This Employment Agreement (the “Agreement”) is made and entered into effective as of April 1, 2008 (the “Effective Date”), by and between Sequoia Media Group, LC, a Utah limited liability company (the “Company”), and Chett B. Paulsen, an individual (the “Executive”). In consideration of the mutual promises and covenants contained in, and the mutual benefits to be derived from, this Agreement, the parties hereto agree as follows: 1.EMPLOYMENT.The Company hereby employs the Executive, and the Executive hereby accepts such employment, upon the terms and conditions set forth herein. 2.DUTIES.The Executive be shall employed in the position of President and Chief Executive
